DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 5-25-2021. Claims 1-24 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0367727, to Go et al. (“Go”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2020/0053728, to Huang et al. (“Huang”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2014/0003262, to He et al. (“He”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-3, 5, 6, 8-15, 17, 18, and 20-24 are anticipated by Go.
35 U.S.C. § 103 – Claims 4 and 16 are obvious over Go in view of Huang.
35 U.S.C. § 103 – Claims 7 and 19 are obvious over Go in view of He.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 5/25/2021 and 12/27/2021 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Drawings
The drawings filed 5/25/2021 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-15, 17, 18, and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Go (U.S. 2021/0367727).

Regarding claim 1, Go teaches:
A base station apparatus for wireless communication with a user equipment (UE) (Go, Figs. 8, 10, BS, Fig. 13, either of the devices 100, 200; see also ¶¶ 241, 315-317), the base station apparatus comprising: 
a transceiver (Go, Fig. 13, either of transceivers 106, 206, ¶¶ 241, 316); and 
a processor (Go, Fig. 13, either of processors 102, 202, ¶¶ 241, 316) configured to: 
transmit, to the UE, via the transceiver, a control message configured for the UE (Go, Fig. 8, S801, Fig, 10, S1001, ¶¶ 242, 317, the control message sent from the BS to the UE may be a downlink control information (DCI) message), and 
receive, via the transceiver, a sounding reference signal (SRS) from the UE, based on the control message (Go, Fig. 8, S803, Fig. 10, S1004, ¶¶ 261, 329, SRS transmissions are sent from the UE to the base station), 
wherein the control message indicates a triggering slot offset and an available slot to the UE for the SRS transmission (Go, ¶¶ 262-263, 266, the DCI message may include an offset and slot configuration that indicates available slots for SRS transmission).

Regarding claim 13, Go teaches:
A user equipment (UE) apparatus for wireless communication with a base station (Go, Figs. 8, 10, UE (terminal), Fig. 13, either of the devices 100, 200; see also ¶¶ 241, 315-317), the UE apparatus comprising: 
a transceiver (Go, Fig. 13, either of transceivers 106, 206, ¶¶ 241, 316); and 
a processor (Go, Fig. 13, either of processors 102, 202, ¶¶ 241, 316) configured to: 
receive, from the base station, via the transceiver, a control message configured for the UE (Go, Fig. 8, S801, Fig, 10, S1001, ¶¶ 242, 317, the control message sent from the BS to the UE may be a downlink control information (DCI) message), and 
transmit, via the transceiver, a sounding reference signal (SRS) to the base station, based on the control message (Go, Fig. 8, S803, Fig. 10, S1004, ¶¶ 261, 329, SRS transmissions are sent from the UE to the base station), 
wherein the control message indicates a triggering slot offset and an available slot to the UE for the SRS transmission (Go, ¶¶ 262-263, 266, the DCI message may include an offset and slot configuration that indicates available slots for SRS transmission).

Regarding claims 2 and 14, which depend from claims 1 and 13, respectively, Go further teaches “the control message utilizes a bitmap structure,” as recited in both claims. See Go, ¶ 187, various forms of the configuration may be transmitted, such as an information element, which is a bitmap.

Regarding claims 3 and 15, which depend from claims 1 and 13, respectively, Go further teaches “the control message includes at least one of a radio resource control (RRC) message or a downlink control information (DCI) message,” as recited in both claims. See Go, Fig. 8, S802, ¶¶ 112, 184, 196, 200, 209-217, 252.

Regarding claims 5 and 17, which depend from claims 1 and 13, respectively, Go further teaches “the processor is further configured to configure at least one bit field of a non-scheduling downlink control information (DCI) to indicate an aperiodic SRS triggering offset,” as recited in claim 5 and similarly in claim 17. See Go, ¶¶ 202-205, at least one bit up to five may be used for signaling an offset.

Regarding claims 6 and 18, which depend from claims 5 and 17, respectively, Go further teaches “the least one bit field comprises at least one of a frequency domain resource assignment field, a time domain resource assignment field, a modulation and coding scheme field, or an antenna port field in DCI format 0_1 or DCI format 1_1,” as recited in both claims. See Go, ¶¶ 202-205m, there is at least a starting position and/or symbol position, which is a “time domain resource assignment field.”

Regarding claims 8 and 20, which depend from claims 1 and 13, respectively, Go further teaches “the processor is further configured to, when at least two aperiodic SRS sets are triggered in a single downlink control information (DCI) message, generate the control message to include an SRS configuration information element including a dci-slotOffsetID radio resource control (RRC) parameter,” as recited in claim 8 and similarly in claim 20. See Go, ¶¶ 137, 166, 174-175, 184, there are SRS sets and they may be identified by identifiers, which is equivalent to the dci-slotOffsetID parameter, see ¶¶ 148-155.

Regarding claims 9 and 21, which depend from claims 8 and 20, respectively, Go further teaches “the processor is further configured to prioritize transmission of triggered AP-SRS sets in the bitmap structure, based on the dci-slotOffsetID,” as recited in claim 9 and similarly in claim 21. See Go, ¶¶ 224, there is a “predetermined order” that is equivalent to a prioritization of the sets according to identifiers.

Regarding claims 10 and 22, which depend from claims 1 and 13, respectively, Go further teaches “the processor is further configured to: receive, via the transceiver, a UE capability message from the UE, and generate the control message, based on the UE capability message,” as recited in claim 10, and “the processor is further configured to: transmit, via the transceiver, a UE capability message to the base station, and receive the control message generated, by the base station, based on the UE capability message,” as recited in claim 22. See Go, ¶¶ 169, 173-178, if a UE is configured based on its capability, and the base station configured the UE, then the UE must transmit a capability message to the base station to convey that information.

Regarding claims 11 and 23, which depend from claims 1 and 13, respectively, Go further teaches “the processor is further configured to prioritize transmission of triggered aperiodic (AP)-SRS sets in the bitmap structure, based on an SRS set identifier,” as recited both claims. See Go, ¶¶ 224, there is a “predetermined order” that is equivalent to a prioritization of the sets according to identifiers.

Regarding claims 12 and 24, which depend from claims 1 and 13, respectively, Go further teaches “the processor is further configured to generate the control message to include an aperiodic (AP)-SRS command configuration information element that instructs the UE to extract commands for flexible AP-SRS triggering from a group message,” as recited in claim 12, and “the processor is further configured to identify, in the control message, an aperiodic (AP)-SRS command configuration information element that instructs the UE to extract commands for flexible AP-SRS triggering from a group message,” as recited in claim 24. See Go, ¶¶ 184, 206-207, the DCI includes aperiodic SRS configuration for the flexible slot triggering, see also, ¶¶ 179, 208, and the DCI may be instructed or configured through higher layer signaling, see ¶ 196.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 2021/0367727) in view of Huang (U.S. 2020/0053728), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claims 4 and 16, which depend from claims 1 and 13, respectively, Go does not teach the additionally recited limitations as they are recited. Huang remedies this and teaches “the processor is further configured to configure the UE to consider all flexible slots as available slots, regardless of dynamic downlink scheduling,” as recited in both claims. See Huang, ¶ 52, all “remaining symbols” are available and flexible, and can be semi-static, or configured regardless of downlink scheduling, see ¶ 127. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the slots of Go such that all the remaining available slots be flexible, as in Huang, so that slots may be configured based on current operating conditions, such as outside a channel occupancy time (COT) or not, and thus, realize greater operating efficiency. See Huang, ¶ 283.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Go (U.S. 2021/0367727) in view of He (U.S. 2014/0003262), both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claims 7 and 19, which depend from claims 1 and 13, respectively, Go does not teach the additionally recited limitations as they are recited. He remedies this and teaches “the processor is further configured to configure the UE with an aperiodic (AP)-SRS-radio network temporary identifier (RNTI) via a radio resource control (RRC) configuration,” as recited in claim 7, and “the processor is further configured to identify an aperiodic (AP)-SRS-radio network temporary identifier (RNTI) via a radio resource control (RRC) configuration of the control message,” as recited in claim 19. See He, ¶ 97, RRC can identify an aperiodic SRS RNTI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using RRC to identify an aperiodic SRS RNTI, as in He, with the system of Go to allow only those UEs associated with the RNTI to descramble and received the intended data. See He, ¶¶ 73-74.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WIPO Published Patent Application No. WO 2021/216706 A1 and U.S. Patent Application Publication Nos. 2021/0409178, 2022/0330300, and 2020/0412581.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413